January 20, 1976


The Honorable Richard R. Gonzales     Opinion   No.   H-767
County Attorney
County of Jim Hoqq                    Re:~ Whether a justice
Hebbronville; Texas 78361             of the peace reeiqns
                                      his office on announcing
                                      his candidacy for a
                                      second office.
Dear Mr. Gonzales:
     you have aeked that we render a formal opinion on the
following questibn,:
             If a Justice of the Peace who has more
          than one 'year remaining of his unexpired
          term announce6 his candidacy for office
          as Director of the Water Control and
          Improvement Dietrict in the same County
          doe8 such candidacy constitute an
          automatic resignation of the office of
          Juetice of the Peace?
     Article 16, section 65 of the Texas Constitution provides
in relevant ,part:
             Staggering Terms of Office - The following
          officers elected at the General Election
          in November, 1954, and thereafter, shall
          serve for the full terms provided in
          this Constitution:
          .   .   .

          (j) Justices of the Peace.
          .   .   *




                          p.   3238
The Honorable Richard R. Gonzales - page 2 ~(H-767)


            Provided, however, if any of ~the
         officer8 named herein shall announce
         their candidacy, or shall in fact became
         a candidate, in any General, Special or
         Primary Election, for any office of
         profit or trust under the laws of this
         State or the United States other than
         the office then held, at any time when
         the unexpired term of the office then
         held shall exceed one (1) year, such
         announcement or such candidacy shall
         constitute an automatic resignation of
         the office then held, and the vacancy~
         thereby created shall be filled pursuant
         to,law in the same manner as other
         vacancies for such office are filled.
     A director of a water control and improvement district
must meet certain qualifications (Water Code 6 51.072), is
elected (Water Code S 51.073), is required to take an oath
of office (Water code S 51.078) and is required to execute
a bond (Water Code S 51.079). We believe it is clear that
he occuvies an office    of trust under the laws of this
State. -See Willie    v. Potts, 377 S.W. 2a 622 (Tex. Sup.
1964). -
     Accordingly, under the clear language of the ~Constitu-
tion, a justice of the peace with more than one year remaining
on his term automatically resigns his of.ficean announcing
his candidacy for director of a water control and improvement
district. See Rsmires 5 Flares, 505 S.W.Zd 406 (Tex.Civ.
ILpp.-- SanXitonio73,     writef’a   n.r.e.1.

                      SUMMARY
          A justice of the peace with an,unexpired
          term of more than one year automatically
          resigns his office on announcing his
          candidacy for director of a water control
          and improvement district.




                                Attorney General of Texas



                      p. 3239
.




    The Honorable Richard R.,Gonzales - page 3 (N-767)


    APPROVED:




    Opinion Committee
    jwb




                        p. 3240